Case 1:17-cv-01548-RGA Document 95 Filed 08/31/21 Page 1 of 2 PageID #: 1053




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


KpVIN HOWARD,

                       Plaintiff,

               V.                                     Civil Action No. 17-1548-RGA

~CHAEL LITTLE,

                       Defendant.




                                    MEMORANDUM ORDER

       Discovery closed March 3, 2020 (D.I. 46), nearly a year and a half ago. Subsequently, I

denied in part Defendant's summary judgment motion. (D.I. 76 & 77). On June 6, 2021, I set

the case for a bench trial at the end of October 2021. (D.I. 87). Two days later, Plaintiff

requested appointment of counsel, primarily so that he could effectively be represented at trial.

(D.I. 88). I granted the request, "specifically for the purposes of presenting the case for trial on

October 25, 2021." (D.I. 89).

       Counsel has now requested reopening discovery and postponing the trial. (D.I. 93). The

request is denied. It is really untimely, and it would disrupt the schedule. I do not think there is

good cause. Yes, I am sure counsel could do a better job at discovery than Mr. Howard did pro

se. But Mr. Howard did an adequate job, and sought extensive discovery. Simply because

counsel could do a better job is not good cause.

       I think counsel can fairly try the case based on the discovery already provided. What he

really needs help on is the trial presentation.




                                             Page 1 of 2
    Case 1:17-cv-01548-RGA Document 95 Filed 08/31/21 Page 2 of 2 PageID #: 1054




         Thus, Plaintiff's Motion to Compel and [to] Set a New Scheduling Order (D.I. 93) is

DENIED. 1 Defendant's corresponding Motion for Protective Order (D.I. 92) is GRANTED.

         IT IS SO ORD~RED this          J( day of August 2021.




1
  I make one exception. While I am not entirely sure whether the "Jerks List" is relevant or not, I cannot imagine
why it and related testimony is confidential. In any event, as requested (D.I. 93), counsel may use the documents
produced in Cropper v. Danberg, and relevant portions of depositions taken in that case as if they had occurred in
this case. I tentatively accord the documents the same status they had in the Cropper litigation, but unless
Defendant's counsel can explain within one week why the information should be subject to any confidentiality
restriction, the restriction will be lifted.

                                                   Page 2 of2
